DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The claim language of claims 26-28, features and scope appear to be so indefinite that it is impossible, at this time, for the examiner to ascertain what the reasonably related filed are and to perform prior art therein. However, a lack of art rejection for claims 26-28 at this time SHOULD NOT and MUST NOT be construed, by any means, as indicating allowable subject matter. The applicant is required to adequately address the indefiniteness issues raised hereinabove to firstly overcome this rejection and secondly to make it possible, to the best the Applicant can, for the examiner to perform reasonable prior art searches.

Claim Objections 
Claim 21 objected because of the following informalities (or vagueness): 			Claim 21 recite in part "receive receiving a message 4 …; parse parsing the message 4 …" (Emphasis added). Functional languages are repeated and appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26-28 recite more steps of the method performed by a processor of independent claim 21 and appear to use identical claim language as used in claims 3-5 that recite more steps of independent claim 1. The method recited in claims 21 and 26-28 is performed by a processor of a user equipment. Oppositely the method recited in claims 1 and 3-5 is performed at another network entity, for instance a base station. Usage of the identical languages in the claims renders claims 21 and 26-28 indefinite. For instance, claim 26 recites in part "determining whether to allow the access of the user equipment … ". It is not clear how the processor of the user equipment determines its allowance into the network. Claim 27 recites in part "parsing a message … sent by the user equipment". There seem to be no clear reasons why the user equipment parses the message 1 that was sent by itself. The claim languages need to be clarified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Park et al. (US 2019/0215872, “Park”) and its provisional application 62/586185 (“Park185”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Huang discloses “Remote Radio Header Selection” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for shortening access delay, comprising: 
receiving a message 3 of a random access procedure sent by a user equipment ([0110 and Fig. 11] “at 1104 the UE transmits a random access (RA) preamble message to the RRH.”); and 
sending a message 4 of the random access procedure to the user equipment ([0111 and Fig. 11] “at 1110, the RRH can transmit an RRC connection rejection message back to the UE.”) in response to determining to refuse access of the user equipment ([0111 and Fig. 11] “The RRH can further determine a value representative of its fiber loss and determined whether the combined fiber loss and radio loss value is below a predetermined threshold value. In signaling procedure 1100, where the combined fiber loss and radio loss is above the predetermined threshold (e.g., too much total loss and/or radio loss is not low enough to compensate for the fiber loss) the RRH can reject the UE's access.”),
the message 4 includes a reason value as to why a base station has refused the access ([0103] “the RRH 204 can further indicate the reason for rejection in a rejection message to facilitate the mobile device 204”, and aforementioned [0111] for a reason. Note that Huang does not specifically teach a reason value included in the rejection message. This will be discussed in view of Park.).
It is noted that while disclosing a RA procedure, Huang does not specifically teach about a value of access rejection reason. It, however, had been known before the effective filing date as shown by Park as follows;
the message 4 includes a reason value ([Park, 0512] “the base station informs the UE of rejecting the EDT request with a value of ‘0’ in a reserved bit of an MAC payload (RAR) of the corresponding RAPID.” See [Park185, P49 lines 20-24]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang's features by using the features of Park in order to support high data traffic, low end-to-end latency and high energy efficiency such that “a method for performing early data transmission (EDT) in a random access procedure in a wireless communication system.” [Park, 0008]. 

Regarding claim 2, the method according to claim 1, wherein the message 4 further includes neighboring base station information of a neighboring base station that the user equipment can randomly access ([0103] “the RRH 204 can further indicate the reason for rejection in a rejection message to facilitate the mobile device 204 with future cell selection involving RRH 204 or another RRH.”).

Regarding claim 22, a base station (Fig. 10 “Remote Radio Device” and Fig. 11; RRH), comprising: a processor; and a memory for storing executable instructions that, when executed by the processor, cause the processor to implement the method for shortening access delay according to claim 1 ([0039] “a method is provided that includes employing at least one processor executing computer executable instructions embodied on at least one non-transitory computer readable medium to perform the following operations”).
 
Regarding claim 23, a non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the instructions, when executed by a processor, implement the method for shortening access delay according to claim 1 ([0039] “a method is provided that includes employing at least one processor executing computer executable instructions embodied on at least one non-transitory computer readable medium to perform the following operations”).

Claim(s) 3 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Park et al. (US 2019/0215872, “Park”) and further in view of Hu et al. (US 2016/0021646, “Hu”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 3, it is noted that while disclosing a RA procedure, Huang does not specifically teach about a value of access rejection reason. It, however, had been known before the effective filing date as shown by Park as follows;

determining a service type of a service to be transmitted by the user equipment ([Hu, 0509] “an MME identifies a terminal type of UE or a service type used by the UE”) and a network status of the base station ([0065] “an RRH 204-212 can determine its fiber loss value based in part on loading. For example, if loading on RRH 204 is high and its fiber is out of usage, RRH 204 could adopt a high fiber loss value to restrict incoming mobile devices (UEs).”); and 
determining whether to allow the access of the user equipment based on the network status of the base station ([0065] “an RRH 204-212 can determine its fiber loss value based in part on loading. For example, if loading on RRH 204 is high and its fiber is out of usage, RRH 204 could adopt a high fiber loss value to restrict incoming mobile devices (UEs).”) and the service type ([Hu, 0509] “when the terminal type is a preset terminal type or the service type is a preset service type, sends a preset type indication to a base station, so that the base station can configure control information for the UE according to the preset type indication and sends the control information to the UE”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang's features by using the features of Hu in order to support fast and efficient communication connection and resource grants based on control information such that “the control information is used for instructing to reduce a quantity of times of processing an uplink grant resource request, and the uplink grant resource request is an uplink grant resource request” [Hu, 0007]. 

Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Park et al. (US 2019/0215872, “Park”) and Hu et al. (US 2016/0021646, “Hu”), and further in view of Chen et al. (US 2018/0035470, “Chen”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 4, it is noted that while disclosing a RA procedure, Huang does not specifically teach about a RA to a target base station. It, however, had been known before the effective filing date as shown by Chen as follows;
the method according to claim 3, wherein the method further comprises: 
parsing a message 1 of the random access procedure sent by the user equipment for a preamble of a random access ([Chen, 0194 and Fig. 12] “In step 1215, the UE receives a Msg2 from the network in response to the Msg1.”);
determining the service type of the service to be transmitted by the user equipment based on a correspondence between the preamble of the random access and the service type ([Chen, 0127] “the TTI information is also carried in Msg2 … to use common field(s) in Msg2 to carry TTI information”, and [Chen, 0137] “if the UE triggers RA for transmitting a specific service type data (e.g., URLLC service type), then the UE could select TTI information in the broadcast message for the specific service type.”); or 
parsing the message 3 of the random access procedure sent by the user equipment for the service type of the service to be transmitted by the user equipment (This alternative is not examined.).
. 

Claim(s) 6, 21 and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Moon et al. (US 2016/0269952, “Moon”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 6, a method for shortening access delay, comprising: 
receiving a message 4 of a random access procedure sent by a base station ([0111 and Fig. 11] “at 1110, the RRH can transmit an RRC connection rejection message back to the UE.”); 
parsing the message 4 for a reason value as to why the base station has refused access ([0103] “the RRH 204 can further indicate the reason for rejection in a rejection message to facilitate the mobile device 204 with future cell selection involving RRH 204 or another RRH.”, and [0111 and Fig. 11] “The RRH can further determine a value representative of its fiber loss and determined whether the combined fiber loss and radio loss value is below a predetermined threshold value. In signaling procedure 1100, where the combined fiber loss and radio loss is above the predetermined threshold 
It is noted that while disclosing a RA procedure, Huang does not specifically teach about a RA to a target base station. It, however, had been known before the effective filing date as shown by Moon as follows;
determining a target base station to which a random access request is made again based on the reason value ([Moon, 0061] “After the RLF timer terminates, the terminal 210 transmits an MR to the serving base station 220. Accordingly, the serving base station 220 performs a handover preparation procedure with a target base station 230. In this case, the serving base station 220 transfers the context of the terminal 210 and forwards data. Thereafter, the serving base station 220 transmits a handover command to the terminal 210, and the terminal 210 performs a random access to the target base station 230” The RLF timer and the base station’s HO procedure are considered to be equivalent to the recited reason value.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang's features by using the features of Moon in order to support fast and efficient handover from one cell to another in 5G wireless communication systems such that “method for re-establishing connection after a terminal experiences an RLF in a mobile communication system.” [Moon, 0012].

Regarding claim 21, it is a user equipment claim corresponding to the method claim 6 except “a processor; and a memory for storing executable instructions that, when executed by the processor cause the processor to implement a method” ([0039 

Regarding claim 24, a non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the instructions, when executed by a processor, implement the method for shortening access delay according to claim 6 ([0039] “a method is provided that includes employing at least one processor executing computer executable instructions embodied on at least one non-transitory computer readable medium to perform the following operations”)..
 
Regarding claim 25, the user equipment according to claim 21, wherein the message 4 further includes neighboring base station in formation of a neighboring base station that the user equipment can randomly access ([0103] “the RRH 204 can further indicate the reason for rejection in a rejection message to facilitate the mobile device 204 with future cell selection involving RRH 204 or another RRH.”).

Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Moon et al. (US 2016/0269952, “Moon”) and further in view of Chen et al. (US 2018/0035470, “Chen”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing a RA procedure, Huang does not specifically teach about a RA to a target base station. It, however, had been known before the effective filing date as shown by Chen as follows;
the method according to claim 6, wherein the method further comprises: 
determining a preamble of a random access to be sent based on a service type of a service to be transmitted ([Chen, 0129] “After the RLF timer terminates, the terminal 310 tries to access a target base station 330 without transmitting an MR.”), 
wherein there is a correspondence between the preamble of the random access and the service type ([Chen, 0137] “the UE selects TTI information in the broadcast message based on its Msg1 transmission (e.g., preamble group set in RA configuration used by Msg1, PRACH resource set in RA configuration used by Msg1, Msg1 length or format, RA configuration used by Msg1, etc.). For example, if the UE triggers RA for transmitting a specific service type data (e.g., URLLC service type), then the UE could select TTI information in the broadcast message for the specific service type.”); and 
sending the preamble of the random access through a message 1 of the random access procedure ([Chen, 0194 and Fig. 12] “In step 1210, the UE transmits a Msg1 to the network.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang's features by using the features of Moon in order to provide high data throughput for multimedia services such that “performing random access procedure. In one embodiment, the method includes the UE receiving a message from a network. The message includes a TTI information of Msg3.” [Chen, Abstract]. 

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0212129, “Huang”) in view of Moon et al. (US 2016/0269952, “Moon”) and further in view of Zeng et al. (US 2019/0182296, “Zeng”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing a RA procedure, Huang does not specifically teach about a message 3 carrying a service type. It, however, had been known before the effective filing date as shown by Zeng as follows;
the method according to claim 6, wherein the method further comprises: 
sending the service type of the service to be transmitted through a message 3 of the random access procedure ([Zeng, 0383] “The UE 1 sends an RRC connection establishment request message to a controller 1, where the RRC connection establishment request message carries another service type”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang's features by using the features of Zeng in order to simplify a functional network element, reduce a delay in a service establishment and improve efficiency of service establishment such that “three specific connection modes between the radio access network device and the core network and between the radio access network device and the calling terminal.” [Zeng, 0016].
Allowable Subject Matter
Claim 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.